      Case 1:17-cr-00297-ER Document 122 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                           17 Crim 297-3 (ER)
WILLIAM FAGAN,

                              Defendant.


RAMOS, D.J.:
         CJA attorney Jeﬀrey G. Pittell is hereby appointed pursuant to the Criminal
Justice Act as counsel for William Fagan as of June 16, 2020 in connection with Fagan’s

motion for sentencing modiﬁcation or other relief in light of the COVID-19 pandemic.


         It is SO ORDERED.


Dated:    June 16, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
